

117 HRES 676 IH: Expressing the sense of the House of Representatives that the migrant surge in Del Rio, Texas, must be met by the Federal Government’s obligation to fully enforce our immigration laws.
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 676IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2021Mr. Tony Gonzales of Texas (for himself, Mr. Newhouse, Mr. Garbarino, Mr. Ellzey, Mr. Gohmert, Mrs. Bice of Oklahoma, Mr. Banks, Mr. Crenshaw, Mrs. Hinson, Mr. Arrington, Mr. Upton, Mr. Williams of Texas, Mr. Balderson, Mr. Mullin, Mr. Wenstrup, Mr. Calvert, Ms. Herrell, Mr. McCaul, Mr. Cloud, Mr. Katko, Mrs. Miller-Meeks, Mr. Mann, Mr. Babin, Mr. Johnson of Louisiana, Mr. Feenstra, Mr. Chabot, Mr. Joyce of Ohio, Mrs. Miller of Illinois, Mr. Burgess, Mr. Meijer, Mr. Joyce of Pennsylvania, Mrs. Walorski, Mr. Pfluger, Mr. Mast, Ms. Stefanik, Mr. Carter of Georgia, Mr. Stewart, Mr. Harris, and Mr. Cawthorn) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, Energy and Commerce, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that the migrant surge in Del Rio, Texas, must be met by the Federal Government’s obligation to fully enforce our immigration laws.Whereas the ongoing influx of migrants in Del Rio, Texas, poses a significant threat to the public health and safety of local communities;Whereas the migrant surge at the Del Rio International Bridge has evolved rapidly and unsustainably from 4,000 migrants on September 15 to nearly 16,000 on September 18;Whereas Del Rio, Texas, a city of 35,000 residents, lacks the resources, infrastructure, and manpower to manage a migrant population of this size and scope;Whereas the local health care infrastructure in Del Rio has been severely overwhelmed by the resulting uptick in patients;Whereas the above-mentioned events are occurring in tandem with the spread of COVID–19 variants across the United States;Whereas the spread of a communicable disease would be catastrophic for Val Verde County and the State of Texas at large;Whereas the sheer number of illegal border crossings has shifted the operational focus of border patrol agents from enforcement to processing, thereby creating national security vulnerabilities;Whereas these added processing duties have led to the closure of critical border checkpoints that serve as our second line of defense against illegal individuals and contraband;Whereas it is the Federal Government’s responsibility to protect our homeland from the consequences of illegal immigration;Whereas the Biden Administration’s rhetoric has enticed more than 1,300,000 migrants to illegally cross our southern border this year;Whereas the Biden Administration has pursued the cancellation of previous immigration policies that were shown to be effective at stemming the tide of mass migration to the United States; andWhereas the Federal Government must fulfill its obligation to enforce our immigration laws: Now, therefore, be itThat the House of Representatives urges the Biden Administration to—(1)expeditiously restore the Remain in Mexico, officially known as the Migrant Protection Protocols announced in the Department of Homeland Security memorandum entitled, Policy Guidance for Implementation of the Migrant Protection Protocols, dated January 25, 2019;(2)comply with the rapid expulsion of migrants under a prohibition issued pursuant to section 362 of the Public Health Service Act (42 U.S.C. 265 (commonly known as the Title 42 Public Health Order));(3)commit additional U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement personnel and resources to the southern border; and(4)support Governor Greg Abbott’s September 20th request for a statewide emergency disaster declaration.